Examiner’s Statement of Reasons for Allowance
Applicant’s arguments submitted 5/13/2022 are persuasive. The subject matter of independent claim(s) in the amendment submitted on 5/13/2022 could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 23, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of determining, based on a stored correction factor of the patient, if the monitored glucose levels are lowering as expected in response to the medicament being delivered to the patient; and providing an infusion site alert to the patient if it is determined that the monitored glucose levels are not lowering as expected in response to the medicament, as recited in claim 1; or the feature of determining if the monitored glucose levels are lowering as expected in response to the medicament being delivered to the patient including determining if an amount of insulin delivered over a predetermined period of time lowered the user's glucose level as expected in view of a predetermined correction factor for the patient; and providing an infusion site alert to the patient if it is determined that the monitored glucose levels are not lowering as expected in response to the medicament, as recited in claim 23, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2018/0177946 to Loutseiko et al., which disclose a method of providing diabetes therapy to a patient with a portable infusion pump (see FIG. 5, infusion device: 502; see also p. [0002]), comprising: detecting that a patient has inserted a cannula for delivery of medicament with the portable infusion pump (502) at an infusion site on a body of the patient (see p. [0066-0067] discussing site monitoring process 800, suitable for implementation by a control system 520 in an infusion site 502, is performed whenever a new infusion set is inserted in the body of a patient at an insertion site, necessitating the device's ability to detect when an infusion device has been inserted into the patient's body); delivering the medicament to the patient at the infusion site with the portable infusion pump (502) (see p. [0046]); receiving data obtained by a glucose sensor (see FIG. 5, sensing arrangement: 504) (see p. [0064] discussing infusion device 502 is configured to receive glucose measurement values sensed from sensing arrangement 504); monitoring glucose levels of the patient based on the data obtained by the glucose sensor (see p. [0054-0055] discussing data obtained from sensing arrangement 504 is brought to pump control system 520, 600 wherein pump control module 602 implements an insertion site monitoring application 612 that supports monitoring sensed glucose measurement values received via sensing arrangement 504; see also FIG. 5-6); and providing an infusion site alert to the patient (see p. [0022], [0064], and [0081]), but Loutseiko et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783